EXHIBIT 10.8

TALX CORPORATION

RESTRICTED STOCK AGREEMENT (EMPLOYEE)

THIS AGREEMENT, made as of the            day of          ,          by and
between TALX Corporation, a Missouri corporation (hereinafter called the
“Company”), and               (hereinafter called the “Employee”);

WITNESSETH THAT:

WHEREAS, the Board of Directors of the Company (“Board of Directors”) desires to
benefit the Company by increasing motivation on the part of the Employee, who is
materially important to the Company, by creating an incentive to remain as an
employee of the Company and to work to the very best of the Employee’s
abilities; and

WHEREAS, to further this purpose, the Company desires to make a restricted stock
award to the Employee for             (            ) shares under the terms of
the TALX Corporation 2005 Omnibus Incentive Plan (“Plan”):

NOW, THEREFORE, in consideration of the premises, and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:

1. Terms of Award. Pursuant to action of the Committee, which action was taken
on          , 2005 (“Date of Award”), the Company awards to the
Employee (           ) shares of the common stock of the Company (“Common
Stock”); provided, however, that the shares hereby awarded are nontransferable
by the Employee during the period described below and are subject to the risk of
forfeiture described below. Prior to the time shares become transferable, the
shares of Restricted Stock shall bear a legend indicating their
nontransferability, and, if the Employee terminates employment with the Company
prior to the time a restriction lapses, the Employee shall forfeit any shares of
Restricted Stock which are still subject to the restrictions at the time of
termination of such service.

On the date ending one (1) year after the Date of Award, one-fifth of the shares
of Restricted Stock shall become transferable by the Employee if the Employee is
still an employee of the Company on such date, and has been continuously
employed by the Company since the Date of Award; on the date ending two
(2) years after the Date of the Award, an additional one-fifth of the shares of
Restricted Stock shall become transferable by the Employee if the Employee is
still an employee of the Company on such date, and has been continuously
employed by the Company since the Date of Award; on the date ending three
(3) years after the Date of the Award, an additional one-fifth of the shares of
Restricted Stock shall become transferable by the Employee if the Employee is
still an employee of the Company on such date, and has been continuously
employed by the Company since the Date of Award; on the date ending four
(4) years after the Date of the Award, an additional one-fifth of the shares of
Restricted Stock shall become transferable by the Employee if the Employee is
still an employee of the Company on such date, and has been continuously
employed by the Company since the Date of Award; and on the date ending five
(5) years after the Date of the Award, an additional one-fifth of the shares of
Restricted Stock shall become transferable by the Employee if the Employee is
still an employee of the Company on such date, and has been continuously
employed by the Company since the Date of Award. Notwithstanding the foregoing,
any shares of Restricted Stock which become transferable shall only become so
vested in whole shares, and the Employee shall not be deemed vested in any
fractional share. All of the shares of Restricted Stock which have not
previously become transferable by the Employee shall be forfeited by the
Employee on the date on which the Employee terminates employment with the
Company.

Notwithstanding the foregoing, in the event of a Change of Control (as defined
in the Plan), all previously granted shares of Restricted Stock not yet free of
the restrictions of this Section 1 shall become immediately free of such
restrictions.

2. Death or Disability of the Employee. In the event of the death or Disability
(as defined in the Plan) of the Employee, all previously granted shares of
Restricted Stock not yet free of the restrictions of Section 1 shall become
immediately free of such restrictions. In the event of death, shares of
Restricted Stock that become vested in accordance with this Section shall be
distributed to the Employee’s beneficiary designated by the Employee on such
form and in such manner as may be prescribed by the Company or, if the Employee
fails to designate a beneficiary in accordance with the foregoing, to the
Employee’s


--------------------------------------------------------------------------------


surviving spouse or, if there is no surviving spouse, in equal shares to the
Employee’s surviving children or, if there are no surviving children, to the
Employee’s estate.

3. Cost of Restricted Stock. The purchase price of the shares of Restricted
Stock shall be the par value of such shares determined as of the Date of Award,
the receipt and adequacy of which are hereby acknowledged. In the event any
shares of Restricted Stock are forfeited, the allocable portion of the purchase
price shall be refunded to the Employee.

4. Adjustments Upon Changes in Capitalization or Corporate Acquisitions.
Notwithstanding any other provision in the Agreement, if there is any change in
the outstanding Common Stock by reason of any stock dividend, stock split,
reverse stock split, recapitalization, merger, consolidation, statutory share
exchange, sale of all or substantially all assets, split-up combination or
exchange of shares or the like, and in the event of any such change in the
outstanding Common Stock, the number and class of shares of Common Stock under
this award of Restricted Stock not yet vested shall be appropriately adjusted by
the Committee, whose determination shall be conclusive.

5. No Right to Continued Service. Nothing in this Agreement shall be deemed to
create any limitation or restriction on such rights as the Company otherwise
would have to terminate the employment of the Employee.

6. Administration. This award has been made pursuant to a determination made by
the Committee, and the Committee or any successor or substitute committee
authorized by the Board of Directors or the Board of Directors itself, subject
to the express terms of this Agreement, shall have plenary authority to
interpret any provision of this Agreement and to make any determinations
necessary or advisable for the administration of this Agreement and may waive or
amend any provisions hereof in any manner not adversely affecting the rights
granted to the Employee by the express terms hereof.

7. Shares. The shares of Restricted Stock described herein shall be granted in
the form of shares registered in the name of the Employee but held by the
Company until the restrictions on the award lapse, subject to forfeiture as
provided herein. The Employee will be entitled to all dividends and
distributions paid on or with respect to the shares of Restricted Stock, and the
Employee will be entitled to instruct the Company how to vote the shares of
Restricted Stock while subject to the restrictions herein. If the Employee
forfeits any rights the Employee may have under this Agreement, the Employee
will, on the day following the event of forfeiture, no longer have any rights as
a shareholder with respect to the forfeited portion of the shares of Restricted
Stock or any interest therein (or with respect to any shares not then vested),
and the Employee will no longer be entitled to receive dividends and
distributions with respect to those shares or vote (or instruct the Company how
to vote) those shares of Restricted Stock as of any record date occurring
thereafter.

8. Grant Subject to Plan. This award of Restricted Stock is granted under and is
expressly subject to all the terms and provisions of the Plan, and the terms of
the Plan are incorporated herein by reference. Terms not defined herein shall
have the meaning ascribed thereto in the plan. THE EMPLOYEE HEREBY ACKNOWLEDGES
RECEIPT OF A COPY OF THE PLAN AND AGREES TO BE BOUND BY ALL THE TERMS AND
PROVISIONS THEREOF.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf, and the Employee has, by receipt of this Agreement and acceptance of the
benefits hereunder, accepted the terms hereof, all as of the date first above
written.

 

TALX CORPORATION

 

 

 

By:

 

 

 

2


--------------------------------------------------------------------------------


TALX CORPORATION

RESTRICTED STOCK AGREEMENT (OUTSIDE DIRECTOR)

THIS AGREEMENT, made as of the         day of         ,         by and between
TALX Corporation, a Missouri corporation (hereinafter called the “Company”),
and                (hereinafter called the “Director”);

WITNESSETH THAT:

WHEREAS, the Board of Directors of the Company (“Board of Directors”) desires to
benefit the Company by increasing motivation on the part of the Director, who is
materially important to the Company, by creating an incentive to remain as a
director of the Company and to work to the very best of the Director’s
abilities; and

WHEREAS, to further this purpose, the Company desires to make a restricted stock
award to the Director for (          ) shares under the terms of the TALX
Corporation 2005 Omnibus Incentive Plan (“Plan”):

NOW, THEREFORE, in consideration of the premises, and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:

1. Terms of Award. Pursuant to action of the Committee, which action was taken
on          , 2005 (“Date of Award”), the Company awards to the Director
(            ) shares of the common stock of the Company (“Common Stock”);
provided, however, that the shares hereby awarded are nontransferable by the
Director during the period described below and are subject to the risk of
forfeiture described below. Prior to the time shares become transferable, the
shares of Restricted Stock shall bear a legend indicating their
nontransferability, and, if the Director terminates service as a director of the
Company prior to the time a restriction lapses, the Director shall forfeit any
shares of Restricted Stock which are still subject to the restrictions at the
time of termination of such service.

On the date ending one (1) year after the Date of Award, one-third of the shares
of Restricted Stock shall become transferable by the Director if the Director is
still a director of the Company on such date, and has been continuously serving
as such a director since the Date of Award; on the date ending two (2) years
after the Date of the Award, an additional one-third of the shares of Restricted
Stock shall become transferable by the Director if the Director is still a
director of the Company on such date, and has been continuously serving as such
a director since the Date of Award; and on the date ending three (3) years after
the Date of the Award, an additional one-third of the shares of Restricted Stock
shall become transferable by the Director if the Director is still a director of
the Company on such date, and has been continuously serving as such a director
since the Date of Award. Notwithstanding the foregoing, any shares of Restricted
Stock which become transferable shall only become so vested in whole shares, and
the Director shall not be deemed vested in any fractional share. All of the
shares of Restricted Stock which have not previously become transferable by the
Director shall be forfeited by the Director on the date on which the Director
ceases serving as a director of the Company.

Notwithstanding the foregoing, in the event of a Change of Control (as defined
in the Plan), all previously granted shares of Restricted Stock not yet free of
the restrictions of this Section 1 shall become immediately free of such
restrictions.

2. Death or Disability of the Director. In the event of the death or Disability
(as defined in the Plan) of the Director, all previously granted shares of
Restricted Stock not yet free of the restrictions of Section 1 shall become
immediately free of such restrictions. In the event of death, shares of
Restricted Stock that become vested in accordance with this Section shall be
distributed to the Director’s beneficiary designated by the Director on such
form and in such manner as may be prescribed by the Company or, if the Director
fails to designate a beneficiary in accordance with the foregoing, to the
Director’s surviving spouse or, if there is no surviving spouse, in equal shares
to the Director’s surviving children or, if there are no surviving children, to
the Director’s estate.

3. Cost of Restricted Stock. The purchase price of the shares of Restricted
Stock shall be the par value of such shares determined as of the Date of Award,
the receipt and adequacy of which are hereby

1


--------------------------------------------------------------------------------


acknowledged. In the event any shares of Restricted Stock are forfeited, the
allocable portion of the purchase price shall be refunded to the Director.

4. Adjustments Upon Changes in Capitalization or Corporate Acquisitions.
Notwithstanding any other provision in the Agreement, if there is any change in
the outstanding Common Stock by reason of any stock dividend, stock split,
reverse stock split, recapitalization, merger, consolidation, statutory share
exchange, sale of all or substantially all assets, split-up combination or
exchange of shares or the like, and in the event of any such change in the
outstanding Common Stock, the number and class of shares of Common Stock under
this award of Restricted Stock not yet vested shall be appropriately adjusted by
the Committee, whose determination shall be conclusive.

5. No Right to Continued Service. Nothing in this Agreement shall be deemed to
create any limitation or restriction on such rights as the Company otherwise
would have to terminate the service of the Director.

6. Administration. This award has been made pursuant to a determination made by
the Committee, and the Committee or any successor or substitute committee
authorized by the Board of Directors or the Board of Directors itself, subject
to the express terms of this Agreement, shall have plenary authority to
interpret any provision of this Agreement and to make any determinations
necessary or advisable for the administration of this Agreement and may waive or
amend any provisions hereof in any manner not adversely affecting the rights
granted to the Director by the express terms hereof.

7. Shares. The shares of Restricted Stock described herein shall be granted in
the form of shares registered in the name of the Director but held by the
Company until the restrictions on the award lapse, subject to forfeiture as
provided herein. The Director will be entitled to all dividends and
distributions paid on or with respect to the shares of Restricted Stock, and the
Director will be entitled to instruct the Company how to vote the shares of
Restricted Stock while subject to the restrictions herein. If the Director
forfeits any rights the Director may have under this Agreement, the Director
will, on the day following the event of forfeiture, no longer have any rights as
a shareholder with respect to the forfeited portion of the shares of Restricted
Stock or any interest therein (or with respect to any shares not then vested),
and the Director will no longer be entitled to receive dividends and
distributions with respect to those shares or vote (or instruct the Company how
to vote) those shares of Restricted Stock as of any record date occurring
thereafter.

8. Grant Subject to Plan. This award of Restricted Stock is granted under and is
expressly subject to all the terms and provisions of the Plan, and the terms of
the Plan are incorporated herein by reference. Terms not defined herein shall
have the meaning ascribed thereto in the Plan. THE DIRECTOR HEREBY ACKNOWLEDGES
RECEIPT OF A COPY OF THE PLAN AND AGREES TO BE BOUND BY ALL THE TERMS AND
PROVISIONS THEREOF.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf, and the Director has, by receipt of this Agreement and acceptance of the
benefits hereunder, accepted the terms hereof, all as of the date first above
written.

 

TALX CORPORATION

 

 

 

By:

 

 

 

2


--------------------------------------------------------------------------------